WARREN H. COBB, Associate Judge.
In the case of Deliford v. State, 505 So.2d 523 (Fla. 3d DCA 1987), this court reversed the departure sentence imposed upon the defendant Deliford because the reason given therefor was insufficient. We remanded the cause to the trial court “with directions to resentence the defendant within the sentencing guidelines.” Id. at 524. The trial court declined to follow that direction, and attempted to again depart on the basis of written reasons not included in the first sentence, contrary to the holding in Shull v. Dugger, 515 So.2d 748 (Fla.1987).
*950We reverse and again remand to the trial court with directions to resentence the defendant within the sentencing guidelines— which means the sentence cannot exceed the guidelines maximum of 17 years.
REVERSED and REMANDED.